PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/745,761
Filing Date: 18 Jan 2018
Appellant(s): REINSTEIN et al.



__________________
Joshua M Povsner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic (US Patent Application Publication No. US2015/0010225 A1) in view of Chan (US Patent Application Publication No. US2014/0022283 A1), further in view of Applicant admitted prior art (hereinafter referred to as AAPA).


(2) Response to Argument
In regards to the Appellant’s arguments against the rejection of Claim 1 on page 4-5 of the Appellant’s brief, the Examiner disagree with the Appellant’s assertion that 
“Popovic and Chan do not disclose ‘a user selection of a point of interest within at least one interactive planar slice’ or using such a user selection to control ‘a positioning of the endoscope relative to the anatomical structure derived from the at least one interactive planar slice of the volume image such that the endoscope is guided towards the point of interest for imaging said point within the endoscopic video with a planar view corresponding to the planar slice’ ”


Popovic teaches an endoscopic guidance controller 22 that is able to generate and register the intra-operative endoscopic image to a preoperative 3D image 44 and controls a robot 11 via robot controller 21, to guide endoscope 12 to a point of interest on the 3D image [0048]; that is, Popovic discloses registering the intra-operative endoscope image to a pre-operative 3D image [0009-11] and presenting a 3D image to the user [0039-43], the user able to select a point of interest in the 3D image [0048] and the controller controls the robot to move the endoscope to the point of interest [0048]. As seen in paragraph 48 of Popovic below:
Referring back to FIG. 2, a stage S34 of flowchart 30 encompasses visual servo module 24 generating an endoscopic path within the overlay of the geometrical representation of pre-operative 3D image 44 (FIG. 1) of the vessel tree on intra-operative endoscopic image 14 (FIG. 1) of the vessel tree. Based on the endoscopic path, visual servo module 24 generates endoscope position commands 25 to robot controller 21 to thereby guide endoscope 12 (FIG. 1) along the endoscopic path to a desired position within the anatomical region. Specifically, once the exact overlay is found, robot 11 may be commanded to guide endoscope 12 to positions the surgeon selects on pre-operative 3D image 44. The surgeon or the assistant may select a point of vessel tree, and robot 11 may guide endoscope 12 towards that desired position along any suitable path.

Popovic does disclose controlling and guiding endoscope towards a point of interest, however, Popovic does not disclose the 3D image in a particular format, which in this case, Chan provides a way to display a 3D image in a particular format (in axial, coronal, sagittal view) on a graphical user interface ([0057-58], as acknowledged by Applicant on page 1 line 1-14 remark dated 12/07/2020), also provides motivation to present 3D volume image in this particular format [0058]. The Examiner respectfully contends that, Chan is not relied upon to disclose the positioning, guiding, or moving aspect of an instrument, but to show that it is desirable to present the particular format (axial, coronal, and sagittal slice images) to display 3D image data on a graphical user interface. 

In regards to the Appellant’s arguments against the rejection of Claim 1 on page 6-7 of the Appellant’s brief, the Examiner disagree with the Appellant’s assertion that 
“AAPA also does not disclose ‘a user selection of a point of interest within at least one interactive planar slice’ or using such a user selection to control ‘a positioning of the endoscope relative to the anatomical structure derived from the at least one interactive planar slice of the volume image such that the endoscope is guided towards the point of interest for imaging said point within the endoscope video with a planar view corresponding to the planar slice’ ”


Popovic in view of Chan teaches graphical interface, but does not explicitly teach graphical interface includes a slice selector, since Applicant admitted user navigation through one or more interactive planar slices of the volume image via slice selector is known in the art, as acknowledged by Appellants on page 7 of the Appeal Brief dated 02/18/2021:
“as known in the art” refers to the preceding “user navigation through one or more interactive planar slices of the volume image via slice selector”, 

AAPA is not being relied upon to teach a user selection of a point of interest within at least one interactive planar slice, but as evidence that using a slice selector for user interaction/navigation is known in the art. Popovic disclose the navigation aspect (e.g.controlling and guiding endoscope towards a point of interest) in paragraph 48 as recited above, and Chan provides a way to display a 3D image in a particular format (in axial, coronal, sagittal view) on a graphical user interface in paragraph 57-58 and Fig.6, also as acknowledged by Applicant on page 10 line 1-14 remark dated 12/07/2020.
using a slice selector for user interaction/navigation is known in the art, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Popovic and Chan to include slice selector, as acknowledged by Appellants on page 7 of the brief, and set forth on page 11-12 of the Final Office action dated 09/22/2020 and further clarified on page 3 of the Advisory Action dated 12/21/2020.


In regards to the Appellant’s arguments against the rejection of Claim 1 on page 8-9 of the Appellant’s brief, the Examiner disagree with the Appellant’s assertion that 
“Popovic would not be properly modified to include ‘a user selection of a point of interest within at least one interactive planar slice’ or using such a user selection to control ‘a positioning of the endoscope relative to the anatomical structure derived from the at least one interactive planar slice of the volume image such that the endoscope is guided towards the point of interest for imaging said point within the endoscopic video with a planar view corresponding to the planar slice”

As recited above and set forth on page 10 of the Final Office action dated 09/22/2020, as seen in Popovic paragraph 48 below, Popovic specifically disclose user (surgeon/assistant) selection of point of interest (vessel tree).
Specifically, once the exact overlay is found, robot 11 may be commanded to guide endoscope 12 to positions the surgeon selects on pre-operative 3D image 44. The surgeon or the assistant may select a point of vessel tree, and robot 11 may guide endoscope 12 towards that desired position along any suitable path.

By modifying Popovic with Chan, further in view of AAPA, as set forth on page 9-12 of the Final Office action dated 09/22/2020 and further clarified on page 3 of the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MINQIAO HUANG/Examiner, Art Unit 3795                                                                                                                                                                                                        
Conferees:
/HEATHER C SHACKELFORD/Primary Examiner, OPQA  
                                                                                                                                                                                                      /MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.